Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  on line 3 of claim 3, it appears that “receiving” should be added before the first occurrence of “element” to provide clear antecedent basis.  Appropriate correction is required.
Drawings
Figures 12A and 12B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a)  “a first light receiving element that detects” in claims 1-2, 4, 5, and 7-14
b)  “a second light receiving element that detects” in claims  1-2, 4 5, and 7-14
c)  “a third light receiving element configured to also detect” in claims 2, 3, and 5;
d)  “another third light receiving element” (element for light receiving) in claim 3;
e) “another first light receiving element” (element for light receiving) in claim 4; and
f) “another second light receiving element” (element for light receiving)  in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (JP2003006624 A) (see attached translation).
With regard to claim 1, Miyazaki et al teach of a light detection sensor in accordance with figure 8 comprising:
a light source (6) that irradiates a detection target (P) with light (para 12);
a rod lens (7; fig 8 clearly shows a rod lens) that collects emitted light from the detection target (P); and
a first light receiving element (one of the pixels of line sensor 22R) that detects the emitted light that has passed through the rod lens (7) (para 42); and
a second light receiving element (one of the pixels of line sensor 22G) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 42).

With regard to claim 2, Miyazaki et al in accordance with figure 8 teach of a third light receiving element  (one of the pixels of line sensor 22B) disposed between the first light receiving element (22R) and the second light receiving clement (22G), the third light receiving element (22B) configured to also detect the emitted light that has passed through the rod lens (7) (para 42).
With regard to claim 3, Miyazaki et al in accordance with figure 8 teach of, wherein the rod lens is a rod lens array with a plurality of rod lenses arranged linearly (para 38), and including the third light receiving element and at least another third light receiving element are disposed along the rod lens array (the individual pixels of the light sensor can be interpreted as a light receiving element thus one of the pixels of the line sensor (22B) is a third light receiving element and another pixel of the light sensor (22B) can be interpreted as another third light receiving element)(para 42) .
With regard to claim 4, Miyazaki et al in accordance with fig 8 teach of:
at least another first light receiving element  (the individual pixels of the light sensors can be interpreted as thus one of the pixels of the line sensor (22R) is a first light receiving element and another pixel of the light sensor (22R) can be interpreted as another first light receiving element)(para 42) .
and at least another second light receiving element (the individual pixels of the light sensors can be interpreted as thus one of the pixels of the line sensor (22G) is a second light receiving element and another pixel of the light sensor (22G) can be interpreted as another second light receiving element), wherein 
the rod lens is a rod lens array with a plurality of rod lenses arranged linearly (para 38); and
 the first light receiving element (one of the pixels of line sensor 22R) and the second light receiving element (one of the pixels of lines sensor 22G) forming a first pair of light receiving elements disposed along the rod lens array (para 38), and the at least another first light receiving element (another pixel of the line sensor 22R) and the at least another second light receiving element (another pixel of line sensor 22R) disposed pairwise along the rod lens array (para 42).
With regard to claim 5, Miyazaki et al in accordance with fig 8 teach a third light receiving element  (one of the pixels of line sensor 22B) disposed between the first light receiving element (22R) and the second light receiving clement (22G), the third light receiving element (22B) configured to also has passed through the rod lens (7), wherein the third light receiving element comprising a plurality of imaging elements (multiple pixels of the light sensor (22B) each configured to capture an image of at least a portion of the detection target, the plurality of imaging elements being disposed along the rod lens array (para 38 and 42).
Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al (JP2010039897 A) (see translation provided by applicant).
With regard to claim 1, Miura et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (11) that irradiates a detection target (P) with light (para 48);
a rod lens (rod lens unit 17 &19) that collects emitted light from the detection target; and
a first light receiving element (16) that detects the emitted light that has passed through the rod lens (17 &19) (para 52); and
a second light receiving element (18) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 53).
With regard to claim 9, Miura et al teach in accordance with figure 1 of wherein the first light receiving element (16) and the second light receiving element (18) are configured to detect, as the emitted light, reflected light from the detection target (P) (para 52). 
With regard to claim 10, Miura et al teach of a light detection device in accordance with figure1 , comprising: 
a light detection sensor including 
a light source (11) that irradiates a detection target (P) with light (para 48);
a rod lens (rod lens unit 17 &19) that collects emitted light from the detection target; and
a first light receiving element (16) that detects the emitted light that has passed through the rod lens (17 &19) (para 52); and
a second light receiving element (18) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 53).
a conveyor that transports a transported object (para 20); and 
circuitry (transport control unit; para 35) configured to control the light detection sensor and the conveyor, wherein 
the first light receiving element  (16) and the second light receiving element (17) are disposed side by side in a transport direction of the conveyor (see fig 1), and
circuitry (transport control unit) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 35). 
With regard to claim 11, Miura et al teach in accordance with figure 1 of a light detection device comprising 
a light detection sensor including 
a light source (11) that irradiates a detection target (P) with light (para 48);
a rod lens (rod lens unit 17 &19) that collects emitted light from the detection target; and
a first light receiving element (16) that detects the emitted light that has passed through the rod lens (17 &19) (para 52); and
a second light receiving element (18) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 53);
conveyor that transports a transported object (para 20); and 
circuitry (transport control unit; para 35) configured to control the light detection sensor and the conveyor, wherein 
the first light receiving element  (16) and the second light receiving element (17) are disposed side by side in a transport direction of the conveyor (see fig 1), and
circuitry (transport control unit) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 35) ; and the circuitry is further configured to calculate a decay characteristics of the emitted light from the detection target located at the one position on the transported object (the afterglow from the phosphorescence substance is detected, the decay of the afterglow is an inherent property of a phosphorescence substance; para 50 &76).
With regard to claim 12, Miura et al teach of a sheet processing apparatus, further comprising:
a non-transitory computer readable medium configured to store reference data regarding the detection target (para 71), wherein 
 the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the second light receiving element, the sheet being the transported object (para 81).
With regard to claim 13, Miura et al teach of a sheet processing apparatus, further comprising:
a non-transitory computer readable medium configured to store reference data regarding the detection target (para 71), wherein 
the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the 25 second light receiving element, the sheet being the transported object (para 81).
With regard to claim 14, Miura et al teach in accordance with figure 1 of a light detection method, comprising:
transporting, by a conveyor, a transported object comprising a detection target (para 20); and
controlling the conveyor and a light detection sensor comprising a first light receiving element (16) and a second light receiving element (18) disposed side by side in a transport direction of the transported object (para 52 & 53), wherein
the controlling includes detecting emitted light with the first light receiving element and the second light receiving element, the emitted light being emitted from the detection target while located at one position on the conveyor (para 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (JP2003006624 A) (see attached translation) in view of Yamanouchi et al (JP2016110355 A) (see attached translation).
With regard to claim 6, Miyazaki et al teach of a light detection sensor in accordance with figure 8 comprising:
a light source (6) that irradiates a detection target (P) with light (para 12);
a rod lens array (7; fig 8 clearly shows a rod lens; para 38) that collects emitted light from the detection target (P); and
a first light receiving element  (one of the pixels of line sensor 22R) that detects the emitted light that has passed through the rod lens (7) (para 42); and
a second light receiving element (one of the pixels of line sensor 22G) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 42).
Miyazaki et al lacks the teaching of the rod lens being a gradient index lens.
Yamanouchi et al teaches of the a gradient index lens array with a plurality of gradient index rod lenses (para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replace the rods lens array of Miyazaki et al’s sensor with a gradient index lens array with a plurality of gradient index rod lenses to reduce aberration of the light passing through the lens which would produce a more accurate and precise measurement
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP2010039897 A) (see translation provided by applicant) in view of Rapoport et al (US 2011/0121203).
With regard to claims 7-8, Miura et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (11) that irradiates a detection target (P) with light (para 48);
a rod lens (rod lens unit 17 &19) that collects emitted light from the detection target; and
a first light receiving element (16) that detects the emitted light that has passed through the rod lens (17 &19) (para 52); and
a second light receiving element (18) that detects the emitted light that has passed through the rod lens, at a position different from a position at which the first light receiving element detects the light (para 53).
With regard to claims 7-8, Miura et al lacks the teaching of the emitted light detected by the second light receiving element (18) being phosphorescence decay (afterglow) radiated from the detection target.
With regard to claims 7-8, Rapoport et al teach of a light detection sensor in accordance with figure 1 comprising:
a first light receiving element (110a) that detects the emitted light that has passed through the lens (107) (para 29, lines 14-18); and
a second light receiving element (110b) that detects the emitted light that has passed through the lens (107) (para 29, lines 14-18), at a position different from a position at which the first light receiving element detects the light (last three lines of para 32) wherein the first and second light receiving element  detects phosphorescence (phosphor) decay (para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second light receiving element (18) of Miura et al with the first and second light receiving element of Rapoport et al to detect phosphorescence decay (afterglow) to improve the accuracy of the authentication process of the target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
May 25, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877